Action to recover for the death of plaintiff’s intestate, who was drowned in a deep hole which was surrounded by shallow water on a bathing beach operated by the defendant Droge, as lessee of the owner, the defendant, The Heer Contracting Co., Inc. Judgment in favor of the plaintiff against defendant Droge unanimously affirmed, with costs. Order setting aside a verdict in favor of the plaintiff against defendant, The Heer Contracting Co., Inc., and directing a new trial as to that defendant unanimously affirmed, with costs to abide the event. No opinion. Present — Young, Hagarty, Carswell, Scudder and Tompkins, JJ.